 

Exhibit 10.3

June 19, 2006

Clarient, Inc.
31 Columbia
Aliso Viejo, CA 92656
Attention:  Ron Andrews

Re:      Commitment to Purchase Common Stock

Ladies and Gentlemen:

You have advised us that Clarient, Inc. (the “Clarient”) may seek financing to
assist in its acquisition (the “Acquisition”) of the assets of Trestle
Holdings, Inc. and Trestle Acquisition Corp. (together, “Trestle”), as more
fully described in the Summary of Terms and Conditions (attached as Exhibit A,
the “Term Sheet”). The Term Sheet describes the general terms and conditions for
our purchase of up to $3 million of Clarient common stock (the “Stock Purchase”)
for the purpose of financing the Acquisition.

Based upon and subject to the terms and conditions set forth in this Commitment
Letter (the “Commitment Letter”) and in the Term Sheet, Safeguard
Scientifics, Inc. (“Safeguard”) is pleased to advise you of its commitment to
complete the Stock Purchase, whether itself or via one of its subsidiaries. As
set forth more fully in the Term Sheet, the closing of the Stock Purchase and
the commitments of Safeguard hereunder are based upon the financial and other
information regarding Clarient previously provided to us.

This Commitment Letter and the Term Sheet do not summarize all of the terms,
conditions, covenants, representations, warranties and other provisions which
will be contained in the definitive documentation for the Stock Purchase and the
transactions contemplated thereby. Safeguard shall have the right to require
that such documentation include, in addition to the provisions outlined herein
and in the Term Sheet, provisions consistent with Clarient’s Securities Purchase
Agreement dated November 8, 2005 and warrants issued in connection therewith
(except that all units would be issued at a single closing unless otherwise
required by the rules of the Nasdaq Capital Market).

Safeguard shall have the right to review and approve any public announcement or
public filing made after the date hereof relating to any of the transactions
contemplated hereby or relating to Safeguard or any of its affiliates, as the
case may be, before any such announcement or filing is made (such approval not
to be unreasonably withheld or delayed).

Safeguard’s commitment with respect to the Stock Purchase set forth above shall
terminate at 5:00 p.m. PDT June 20, 2006, unless this Commitment Letter is
accepted by Clarient in writing and delivered to Safeguard prior to such time.
Following acceptance by you, this Commitment Letter shall expire upon the
earliest of (i) the end of the business day of the closing of the Acquisition,
(ii) termination of the definitive purchase agreement with respect to the
Acquisition, and (iii) 5:00 p.m. PDT on December 31, 2006, if the closing of the
Acquisition shall not have occurred by such time. Consummation of the Stock
Purchase will be conditioned on the simultaneous closing of the Acquisition.

This Commitment Letter, together with the Term Sheet, embodies the entire
agreement and understanding between Safeguard and Clarient with respect to the
specific matters set forth above and


--------------------------------------------------------------------------------




supersedes all prior agreements and understandings relating to the subject
matter hereof. No party has been authorized by Safeguard to make any oral or
written statements inconsistent with this Commitment Letter.

This Commitment Letter shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to the conflicts or choice of
laws principles thereof. Each of us hereby irrevocably waives all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Commitment Letter, the
Term Sheet, the transactions contemplated hereby and thereby or the actions of
Safeguard in the negotiation, performance or enforcement hereof and thereof.

This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof; provided that such facsimile transmission
shall be promptly followed by the original thereof.

This Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by Safeguard and Clarient.

This Commitment Letter may not be assigned by Clarient without the prior written
consent of Safeguard and any purported assignment without such consent shall be
null and void.

Please indicate your acceptance of this Commitment Letter and the Term Sheet by
signing in the space provided and returning the original copy to us. Safeguard
is pleased to have the opportunity to assist you in connection with this
proposed financing transaction.

 

 

Very truly yours

 

 

 

 

SAFEGUARD SCIENTIFICS, INC.

 

 

 

 

By:

/s/ Christopher J. Davis

 

 

 

 

Name:

Christopher J. Davis

 

 

 

 

Title:

Executive Vice Pesident and Chief

 

 

 

 

 

Administrative & Financial Officer

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO THIS 19th

 

 

 

DAY OF JUNE, 2006:

 

 

 

CLARIENT, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John A. Roberts

 

 

 

 

Name:

John A. Roberts

 

 

 

 

Title:

Secretary

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT A

TERM SHEET

 

Issuer

 

Clarient, Inc.

 

 

 

Purchaser

 

Safeguard Scientifics, Inc. (or one of its subsidiaries)

 

 

 

Securities offered

 

Units, with each unit consisting of one share of Clarient common stock, $0.01
par value per share (the “Common Stock”) and a warrant to purchase 0.15 shares
of Common Stock.

 

 

 

Pricing

 

The purchase price for Units will be a 85% of the Market Price of the Common
Stock, but not to exceed $1.50 (prior to giving effect to the 15% discount);
“Market Price” shall mean the average closing price for the Common Stock
reported by the Nasdaq Capital Market for the ten trading days preceding the
closing date. The warrant will have an exercise price of 115% of the Market
Price and a four-year term.

 

 

 

Aggregate amount to be purchased

 

$3.0 million of Units (but not less than $3.0 million)

 

 

 

Use of proceeds

 

To finance the Acquisition and to replenish funds used to pay Clarient’s costs
in related to the Acquisition.

 

 

 

Facility fee

 

$15,000 in cash, plus a warrant to purchase 50,000 shares of Common Stock at the
Market Price on the date the Commitment Letter is accepted. The Facility fee is
due on the date the Commitment Letter is accepted.

 

 

 

Procedure

 

After Clarient pays the Facility fee, Safeguard and Clarient shall prepare
documentation and warrants comparable to those used in Clarient’s November 8,
2005 Common Stock offering (except that all Units will be issued at a single
closing unless otherwise required by the rules of the Nasdaq Capital Market and
the registration rights granted to Safeguard shall be as described below). As
soon as practicable after a closing date for the Acquisition is set, Clarient
shall notify Safeguard of the closing date and whether Clarient will commit to
sell Safeguard the Units. If Clarient elects to sell Safeguard the Units, the
Units shall be sold simultaneously with the closing of the Acquisition.

 

 

 

Registration Rights

 

Clarient will grant Safeguard demand registration rights to cover resales of
shares of Common Stock purchased, as well as the Common Stock underlying the
warrants, consistent with the terms of the registration rights agreement between
Clarient and Safeguard entered into in February 2004.

 


--------------------------------------------------------------------------------